DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/02/2021, with respect to claims 1-2, 5, 7-8, 11, and 14-16, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-2, 5, 7-8, 11, and 14-16, under 35 U.S.C. § 103 has been withdrawn.

Allowable Subject Matter
Claims 1-2, 7-8, 11, and 14-16 are allowed. The closest prior art fails to explicitly disclose, teach, or suggest, the claims as a whole. The prior art fails to make obvious or disclose a driving assistance apparatus to detect a surrounding object around a host vehicle, detect a state of a traffic light color in front of the host vehicle, and determine a predicted contact position where the host vehicle will come in contact with the detected object when the detected light color in an intersection is prohibiting the host vehicle from proceeding and the host vehicle proceeds in to the intersection. Furthermore, the driving assistance apparatus determines a withdrawal route for the host vehicle to leave the intersection without coming in to contact with the detected object by performing autonomous driving control along the withdrawal route to leave the intersection. Furthermore, the withdrawal route includes a routing to leave the intersection via a second or a third intersection lane from among a plurality of lanes that intersect the first intersection lane and  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B. /Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669